Citation Nr: 9913007	
Decision Date: 05/12/99    Archive Date: 05/21/99

DOCKET NO.  92-15 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington



THE ISSUES

1.  Entitlement to service connection for a herniated disc of 
the lumbosacral spine.

2.  Entitlement to an increased rating for the service-
connected lumbosacral strain, currently evaluated as 20 
percent disabling.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

The veteran and her spouse



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served in the Army National Guard and had active 
duty for training between March and July 1986.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a February 1990 rating action of the RO.  

In August 1993, August 1995 and September 1996, the Board 
remanded this case for further development of the record.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  No competent evidence has been submitted to show that the 
veteran has a herniated disc of the lumbosacral spine due to 
disease or injury which was incurred in or aggravated by 
service.  

3.  The veteran's service-connected low back strain is shown 
to likely be manifested by severe limitation of motion of the 
lumbar spine.  



CONCLUSION OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of service connection for a herniated disc of the 
lumbosacral spine.  38 U.S.C.A. § 1131, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.303 (1998).  

2.  The criteria for the assignment of a rating of 40 percent 
for the service-connected low back strain have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998);  38 
C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a including Diagnostic 
Code 5292 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Service connection

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") has further defined a well-
grounded claim as a plausible claim, one which is meritorious 
on its own or capable of substantiation. Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  It has also held that where a 
determinative issue involves a medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

In addition, in order for a claim to be considered plausible, 
and therefore well grounded, there must be evidence of both a 
current disability and of a relationship between that 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A review of the veteran's service medical records shows that, 
in June 1986, she was treated for complaints of significant 
pain in the area of the right sacroiliac joint after doing 
pushups.  The diagnosis rendered was acute back strain.  

The first indication that the veteran had potentially 
incurred a herniated disc in the region of the lumbosacral 
spine was noted in a report from a VA examination conducted 
in September 1990.  At that time, the examining physician 
opined that the veteran clearly had a lumbosacral strain with 
the possibility of a herniated disc.  Further testing was 
recommended in order to make a final determination.  

At a subsequent VA examination in October 1993, the examining 
physician concluded that the veteran did not have "any 
clinical findings suggestive of a herniated nucleus pulposus, 
on a probable than not basis."  Furthermore, x-ray studies 
of the lumbar spine performed in conjunction with the 
examination showed no significant radiologic abnormalities.  

The veteran was afforded yet another VA examination in March 
1997.  At that time, it was noted that the veteran had an 
entirely normal clinical examination with negative straight 
leg raising, negative motor examination and normal sensory 
examination; in other words, there was no clinical evidence 
of a herniated disc of the lumbar spine.  The examining 
physician further explained that the veteran did not 
demonstrate any evidence of either a peripheral radiculopathy 
or neuropathy, nor did a review of the medical record and 
claims file establish a clinical diagnosis of a herniated 
disc.  The examining physician emphatically concluded that 
the examination documented no evidence that the veteran had 
anything other than lumbago as a diagnosis.  While x-ray 
studies of the lumbosacral spine confirmed the presence of a 
congenital fusion at T10-11, examination of the lumbosacral 
spine was essentially negative. 

An MRI conducted in July 1997 of the lumbar spine was also 
negative for evidence of a herniated disc.  

The only medical evidence even suggesting the "possibility" 
of a herniated disc is the September 1990 VA examination 
report.  That examiner, however, although noting the 
possibility of a herniated disc did not attribute it to the 
veteran's service or her service-connected lumbosacral 
strain.  In the absence of medical evidence showing that the 
veteran has a herniated disc of the lumbosacral spine due to 
disease or injury which was incurred in or aggravated by 
service, the Board must conclude that the veteran has failed 
to meet her initial burden of producing evidence of a well-
grounded claim of service connection.  

If a well-grounded claim has not been submitted, VA does not 
have a statutory duty to assist the veteran in developing 
facts pertinent to her claim.  However, VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a veteran of evidence 
needed to complete her application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the veteran of the evidence necessary to be submitted 
with a VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  

The Board finds that a remand is not required in this case.  
The veteran has not put VA on notice that competent evidence 
exists that supports her claim that she has a herniated disc 
of the lumbosacral spine related to disease or injury which 
was incurred in or aggravated by service.  By this decision, 
the Board is informing the veteran of the evidence necessary 
to make her claim as set forth above well grounded.  


II.  Increased rating

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's low back disability is currently evaluated as 
20 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (1998).  A 20 percent rating is 
for assignment when there is muscle spasm on extreme forward 
bending and loss of lateral spine motion, unilateral, in 
standing position.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1998).  A 40 percent rating is warranted if there is a 
finding of severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some form of 
the above with abnormal mobility on forced motion.  Id.

Under Diagnostic Code 5292, moderate limitation of motion of 
the lumbar spine warrants the assignment of a 20 percent 
rating; a 40 percent rating contemplates severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  

The veteran was most recently afforded a comprehensive 
evaluation of her lumbar spine in March 1997.  At that time, 
she reported experiencing significant back pain of two weeks' 
duration.  Examination revealed all Waddell's criteria to be 
positive; axial loading at the head and shoulders, as well as 
feather touch throughout the entire lumbar spine down to the 
level of the sacroiliac joints, produced back pain.  She 
declined to walk on her toes and heels or to perform a deep 
knee bend.  She had unrestricted movement of her hips, knees 
and ankles; however, passive hip flexion and internal and 
external rotation reproduced her back pain.  The veteran also 
reported global stocking-glove numbness, bilaterally.  

As noted above, the examining physician noted an entirely 
normal clinical examination.  Diagnoses rendered included 
exogenous obesity; chronic low back pain; and significant 
functional nonorganic pain behavior during examination.  The 
examining physician further opined, based on the examination 
and a review of the veteran's claims file, that the veteran 
probably did have functional impairments because of her 
obesity, low back pain and the surgery previously performed 
on her left knee.  Specifically, the veteran was found, while 
standing, to be only able to flex 10 degrees, extend 10 
degrees and laterally bend 10 degrees.  Several times during 
the examination, however, she easily flexed to 90 degrees 
when asked to sit up.   

As noted above, the March 1997 examination of the veteran was 
noted as being entirely normal.  Hence, the Board finds that 
the veteran's disability picture does not meet the criteria 
for a rating in excess of 20 percent for the service-
connected low back strain.  

The Board now turns to whether the veteran's service-
connected disability warrants compensation pursuant to 
38 C.F.R. § 4.40 under which functional loss or weakness due 
to pain supported by adequate pathology and evidenced by the 
visible behavior of the appellant is deemed a serious 
disability and 38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board notes that range of motion of the lumbar spine was 
registered as flexion to 10 degrees, extension to 10 degrees 
and lateral bending to 10 degrees.  In light of this 
evidence, the Board finds that the level of functional loss 
more nearly approximates a level of impairment consistent 
with severe limitation of motion of the lumbar spine.  Hence, 
the evidence supports the assignment of a 40 percent 
evaluation for the veteran's service-connected low back 
strain.  38 C.F.R. § 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5292.  

Consideration has been given to the provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991) and the Board has applied all the provisions of 
Parts 3 and 4 that would reasonably apply in this case.

38 C.F.R. § 3.321(b)(1) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service connected disability, 
then an extraschedular evaluation will be assigned.  If the 
question of an extraschedular rating is raised by the record 
or the veteran before the Board, the correct course of action 
for the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  

Evidence has not been presented to show that the veteran's 
current disability picture is not compensated by the actual 
provisions of the rating schedule; nor has she specifically 
raised this issue.  As such, the Board finds that 
consideration of this matter under the provisions of 
38 C.F.R. § 3.321 is not appropriate.  



ORDER

Service connection for a herniated disc of the lumbosacral 
spine is denied, as a well-grounded claim has not been 
presented.  

An increased rating of 40 percent for the service-connected 
low back strain is granted, subject to the law and 
regulations governing the payment of monetary benefits.



		
	JAMES L. MARCH
	Acting Member, Board of Veterans' Appeals



 

